DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 7/1/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wakchaure (U.S. Patent Pub. No. 2019/0227749).

Regarding claim 17, Wakchaure teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising (an article of manufacture including a computer readable storage medium having content stored thereon which when accessed causes processing circuitry to execute operations to perform a method described herein – [0084]):
assigning each of a plurality of memory units associated with one or more memory die of the memory device (the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups – [0025]; NAND dies have multiple planes per die; A plane includes multiple memory cells which may be grouped into blocks – [0031]) a unique address by which each of the plurality of memory units is identified (FIGS. 8A-8C illustrate examples of independent plane-level commands; different or additional plane-level commands are possible – [0051]; upon issuance of one or more of these commands the address(s) are identified (e.g. address and LUN (logical unit)) – [0053]-[0061] (i.e. the plurality of memory units are assigned and associated with unique LUNs in order to be identified during issuance of a command); 
sending a memory access command to the memory device, the memory access command indicating data stored on a first memory die (example of status outputs in response to a plane-level status command (i.e. the send memory access command); the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068] (i.e. data stored on the die); The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits. Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status of the memory plane(s)) of the plurality of memory die of the memory device (memory medium 302 includes one or more non-volatile memory die; the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups – [0025]) coupled to a communication channel (array commands are allowed on the plane level; An array command is a command that causes an array operation, such as programming data to the array, reading data from the array, erasing a block, or other operations on the array (i.e. associated with a communication channel couple to the memory device) – [0036]; Figs. 3-4);
sending a multi-unit status command to the memory device, the multi-unit status command specifying a subset of the plurality of memory units using corresponding unique addresses (To monitor the status on each plane, the controller can issue a plane-level status command (i.e. comprising multiple cells/status bits); the controller is required to issue the desired LUN Address in [2:0] and desired Plane Address in [6:4] – [0058]); 
receiving a response to the multi-unit status command (example of status outputs in response to a plane-level status command – [0068]-[0071]), the response comprising a multi-bit value representing a input/output (I/O) ready/busy state of each of the subset of the plurality of memory units (ready/busy signals for each plane – [0017]; the ready/busy signal indicated by a logical high or low value; for example, logic high indicating ready/idle and a logic low/0 indicating busy – [0045]; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits. Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status (i.e. ready/busy) of the memory plane(s)); and 
in response to determining that the multi-bit value indicates that a first memory unit corresponding to the first memory die has a ready state (For example, consider a scenario where a host processor sends a request to a NAND controller to read or program data to a NAND array; The NAND controller determines when the plane is ready to accept a command (e.g., by checking a ready signal by plane), and sends the array command to the target NAND die – [0075]), 
sending a second command to the memory device, the second command pertaining to the data from the first memory die (and sends the array command to the target NAND die – [0075]; see a master/slave queue example; HW will poll the NAND to make sure that the plane is ready for next command, and then will issue command to NAND die once it is ready - [0042]; see a plane-level command example; once the plane-level ready signal indicates the data is ready to be read out (E.g., when RDY_Px=1, where Px is the desired plane), the controller issues the commands to perform the data readout. After the data readout, the controller may queue up more plane-level operations as long as ARDY_Px=1 (where ARDY_Px=1 when the plane is ready to accept a new command) - [0059]).

Regarding claim 18, Wakchaure teaches wherein the plurality of memory units comprises a plurality of logical unit numbers (LUNs) (FIGS. 8A-8C illustrate examples of independent plane-level commands; different or additional plane-level commands are possible – [0051]; upon issuance of one or more of these commands the address(s) are identified (e.g. address and LUN (logical unit)) – [0053]-[0061] (i.e. the plurality of memory units are assigned and associated with unique LUNs in order to be identified during issuance of a command). 

Regarding claim 19, Wakchaure teaches wherein each bit of the multi-bit value represents the status of a parameter for a corresponding one of the subset of the plurality of memory units (ready/busy signals for each plane — [0017]; the ready/busy signal indicated by a logical high or low value; for example, logic high indicating ready/idle and a logic low0 indicating busy — [0045]; example of status outputs in response to a plane-level status command; the status bits SRO_Px-SR7_Px (where x is 20 ‘the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) — [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits; Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins — [0071] (i.e. a plurality of bits indicating status of one of the memory units, comprising one or more memory cells).

Regarding claim 20, Wakchaure teaches wherein the memory device comprises a multi-plane memory device, and wherein the plurality of memory units comprises a plurality of planes of the multi-plane memory device. (the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups — Wakchaure; [0025]; and NAND dies have multiple planes per die; A plane includes multiple memory cells which may be grouped into blocks — Wakchaure; [0037]).

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments and amendments with respect to claims 1-20 have been considered, and are partially persuasive.  The Examiner notes the arguments (see pages 7-11) pertaining to the limitations of “a multi-bit value comprising a plurality of bits, wherein each bit of the plurality of bits comprises a value formed from a logical combination of a plurality of values each representing the status of a corresponding parameter for each memory unit of the subset of the plurality of memory units, and wherein at least two of the plurality of memory units are represented in the multi-bit value of the response” as recited in claim 1 and similarly recited in claim 9 are persuasive, but claim 17 does not does recite a similar recitation.  Thus, the arguments pertaining to claim 17 is not commensurate in scope with the other claims, and are not persuasive and therefore have been maintained.   Further, the arguments towards the dependent claims have been withdrawn and/or maintained for similar reasons as their respective independent claims.  

   4.   ALLOWABLE SUBJECT MATTER
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1 and 9 recites the limitaitons of (or similar thereof):
“a processing device, operatively coupled with the memory device, to perform operations comprising: 
assigning each of a plurality of memory units associated with one or more memory die of the memory device a unique address by which each of the plurality of memory units is identified; 
sending a multi-unit status command to the memory device, the multi-unit status command specifying a subset of the plurality of memory units using corresponding unique addresses; and 
receiving a response to the multi-unit status command, the response comprising a multi-bit value comprising a plurality of bits, wherein each bit of the plurality of bits comprises a value formed from a logical combination of a plurality of values each represents a status of one or more parameters of a plurality of parameters for a corresponding one of the plurality of memory units, and wherein at least two of the plurality of memory units are represented in the multi-bit value of the response.”

The limitations above are not taught or rendered obvious by the prior art of record, particularly in combination with other limitations within the claims.   The dependent claims are allowable for at least the same reasons as its respective independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Cariello (US 20220230664), which teaches methods, systems, and devices for reduced pin status register are described. An apparatus may include a first memory die and a second memory die each coupled with a data bus. The apparatus may further include a controller coupled with the first memory die and the second memory die via the data bus that is configured to transmit a first command associated with a first operation to the first memory die and a second command associated with a second operation to the second memory die. The controller may further transmit a third command concurrently to the first memory die and the second memory die, the third command requesting a first status of the first operation and a second status of the second operation. The controller may receive the first status and the second status concurrently via the data bus from the first memory die and the second memory die; and
SHRIDHAR (US 20220091775), which teaches a method for status signaling in a non-volatile memory including a plurality of logical units (LUNs), each of the plurality of LUNs having a status terminal coupled to a common status terminal of the non-volatile memory and a data bus coupled to a common data bus of the non-volatile memory. The method including performing, by a first LUN of the plurality of LUNs, a first set of one or more operations; completing, by the first LUN of the plurality of LUNs, the first set of one or more operations; and sending, by the first LUN via the common terminal, a pulse to a controller responsive to completing the first set of one or more operations.


   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-16 are allowed.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137